Case 8:19-cv-00493-DOC-KES Document 1 Filed 03/13/19 Page 1 of 5 Page ID #:1



  1   GRIMM, VRANJES & GREER LLP
      MARK VRANJES, Esq. (SBN 106447)
  2   Post Office Box 129012
      550 West C Street, Ste. 1100
  3   San Diego, CA 92101-3532
      Tel: (619) 231-8802 Fax: (619) 233-6039
  4
      Attorneys for Defendant
  5   SHAMROCK TRANSPORTATION LEASING
      COMPANY
  6

  7

  8                        UNITED STATES DISTRICT COURT
  9      CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
 10

 11   SUSAN JIMENEZ,                                 Case No.:         8:19-cv-00493
 12               Plaintiff,                         NOTICE OF REMOVAL AND
                                                     REMOVAL OF ACTION UNDER 28
 13         V.                                       U.S.C. § 1441(B) DIVERSITY
 14   MIGUEL ALONZO; SHAMROCK                        (DEMAND FOR JURY TRIAL)
      TRANSPORTATION LEASING
 15   COMPANY; and DOES 1 to 100,
 16               Defendants.
 17

 18         TO THE COURT OF THE ABOVE-ENTITLED COURT:
 19         PLEASE           TAKE         NOTICE           that       defendant         SHAMROCK
 20   TRANSPORTATION LEASING COMPANY (hereinafter "SHAMROCK")
 21   hereby removes to this Court the state court action described below.
 22         On January 15, 2019, an action was commenced in the Superior Court of
 23   the State of California in and for the County Orange, entitled Susan Jimenez v.
 24   Miguel Alonso, Shamrock Transportation Leasing Company, Case No. 30-2019-
 25   01044675-CU-PO-CJC. A copy of the Summons and Complaint are attached
 26   hereto as Exhibit A.
 27         The Complaint in this matter was served by mail on February 11, 2019,
 28   pursuant to California Code of Civil Procedure§ 415.40. Service pursuant to
                                                      1
                 Notice of Removal and Removal of Action Under 28 U.S.C. § 144l(B) Diversity
Case 8:19-cv-00493-DOC-KES Document 1 Filed 03/13/19 Page 2 of 5 Page ID #:2



  1   California Code of Civil Procedure §415.40 was effectuated on February 21, 2019.
  2   A copy of the proof of service and SHAMROCK TRANSPORTATION
  3   LEASING COMPANY 's Answer filed on March 8, 2019, are attached hereto as
  4   Exhibits B and C, respectively.
  5           This action is a civil action of which this Court has original jurisdiction
  6   under 28 U.S.C. § 1332 and is one which may be removed to this Court by
  7   defendant Shamrock pursuant to the provisions of28 U.S.C. § 1441(b) in that it is
  8   a civil action between citizens of different states and the matter in controversy
  9   exceeds the sum of $75,000, exclusive of interest and costs.
 10           Plaintiff here seeks damages excess of$3,000,000. (Statement of Damages
 11   is attached hereto as Exhibit D). Based on the claim of personal injury and the
 12   amount of current medical costs incurred by the plaintiff in the underlying case as
 13   well as plaintiffs claim for pain and suffering, the amount in controversy in the
 14   present matter exceeds the jurisdiction limit of$75,000. (Deel. Vranjes, i]4.)
 15           Complete diversity of citizenship exists in that defendant Shamrock is a
 16   corporation incorporated under the laws of the State of Arizona and its principal
 17   place of business is in the State of Arizona. (Deel. Vranjes, Exhibit E.) The other
 18   named defendant in this matter, Miguel Alonzo, was the driver of the vehicle
 19   involved in the subject accident. Mr. Alonso has passed away on May 27, 2017,
 20   and as such is not a proper or viable defendant in this matter. (Deel. Vranjes,
 21   Exhibit F.) There are no other defendants in this matter. Plaintiff is a citizen of
 22   and is domiciled in California. (Deel. Vranjes, i]5, id. at Exhibit G.)
 23           Shamrock will promptly file a Removal Notice, together with a copy of this
 24   Notice of Removal, with the Clerk of the Superior Court of the State of California
 25   County of Orange, and will serve written notice of same on counsel of record for
 26   plaintiff.
 27   III
 28   / / /
                                                       2
                   Notice of Removal and Removal of Action Under 28 U.S.C. § 144l(B) Diversity
Case 8:19-cv-00493-DOC-KES Document 1 Filed 03/13/19 Page 3 of 5 Page ID #:3



  1         WHEREFORE, for the foregoing reasons, Shamrock effects removal of this
  2   action to this Court pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.
  3

  4   Dated: March 11, 2019                           GRIMM, VRANJES & GREER LLP
  5

  6
                                                By:- - - - - - - - - - - - - - - 1
  7
                                                   Mark Vranjes
  8                                                Attorneys for Defendant
                                                   SHAMROCK TRANSPORTATION
  9
                                                   LEASING COMPANY
 10

 11

 12

 13

 14

 15
 16

 17

 18

 19

 20
 21

 22
 23

 24

 25

 26
 27

 28
                                                      3
                 Notice of Removal and Removal of Action Under 28 U.S.C. § 144 l(B) Diversity
Case 8:19-cv-00493-DOC-KES Document 1 Filed 03/13/19 Page 4 of 5 Page ID #:4



  1   GRIMM, VRANJES & GREER LLP
      550 West C Street, Suite 1100
  2   San Diego, California 92101
      TEL: (619) 231-8802; FAX: (619) 233-6039
  3
      Attorneys for Defendant
  4   SHAMROCK TRANSPORTATION LEASING COMPANY

  5   Jimenez v. Alonzo                                             Case No. 8:19-cv-00493

  6
                     DECLARATION OF SERVICE
  7
              I declare that I am over the age of 18 years and not a party to the case; I am employed
  8   in the County of San Diego, California, where the mailing occurs; and my business address is
      550 West C Street, Suite 1100, San Diego, California 92101. I further declare that I am
  9   readily familiar with the business' practice for collection and processing of correspondence for
      mailing with the United States Postal Service; and that the correspondence shall be deposited
 10   with the United States Postal Service this same day in the ordinary course of business. I
      caused to be served the following document(s):
 11
                     NOTICE OF REMOVAL AND REMOVAL OF ACTION UNDER 28
 12                  USC§ 144I(B) DIVERSITY; and DECLARATION OF MARK VRANJES
                     IN SUPPORT (DEMAND FOR JURY TRIAL)
 13
                               SEE ATTACHED SERVICE LIST
 14         BY MAIL: By placing a true copy of the above-listed document(s) in a separate
            envelope addressed to each addressee, respectively, as indicated above on March 13,
15          2019.
16
      D     BY PERSONAL SERVICE: I placed a true copy of the above-listed document(s) in a
            separate envelope addressed to each addressee, respectively, as indicated above and had
17          such envelope personally delivered to the offices of the addressee on March 13, 2019.
18
      D     BY ONE LEGAL: I caused the above-listed document(s) to be served electronically, on
            February 14, 2019 to those parties who have registered with One Legal.
19

20    D     BY EMAIL: By electronically sending a copy of the document(s) listed above to the
            parties' email addresses listed below on March 13, 2019.
21
      D    BY OVERNIGHT DELIVERY: By placing a true copy of the above-listed document(s)
           in a separate envelope addressed to each addressee, respectively, on March 13, 2019. I
22
           placed the envelope for collection and overnight delivery at an office or a regularly
           utilized drop box of the overnight delivery carrier.
23
           (STATE) I declare under penalty of perjury under the laws of the State of California that
24
           the above is true and correct.
25         (FEDERAL) I declare that I am employed in the office of a member of the bar ofthis
           court at whose direction the service was made.
26
             Executed on March 13, 2019 at t t o , California.
27

28                                                        Cecilia Buckner
Case 8:19-cv-00493-DOC-KES Document 1 Filed 03/13/19 Page 5 of 5 Page ID #:5



  1   Jimenez v. Alonzo
      Case No.: 8:19-cv-00493
  2
                                         SERVICE LIST
  3
      David Brown, Esq.                           Attorneys for Plaintiff Susan Jimenez
  4   Brown, Brown & Brown                        Tel: 310-378-3733
      23326 Hawthorne Blvd., Suite 380            Fax: 310-378-0703
  5   Torrance, CA 90505                          Email: mrtorts@aol.com
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22
 23

 24

 25

 26

 27

 28


                                              2
